Auwrxs   ~,.T~xan



                         October 24, 1957

Honorable James A. Turman,      Opinion No. WW-285
Acting Executive Director,
Texas Youth Council,            Re: What Is the legal authority
213 West 14th Street,            ,' for the creation of Indepen-
Austin, Texas.                      dent School Districts at the
                                    Gainesville State School,
                                    the Gatesville State School
                                    and the Colored Girls Train-
                                    ing School at Crockett, Texas,
                                    since Opinion No. WW-251 does
                                    not define these schools as
                                    Eleemosynary Institutions?
Dear Dr. Turman:                    and related questions.
          Your request for an opinion, dated October 8, 1957,
asks the following questions:
      "1. What is the legal authority for the creation of
      independent school districts at the Gainesville State
      School, the Gatesville State School and the Colored
      Girls Training School at Crockett, Texas, since your
      opinion No. W.W.-25l'does not define these schools as
      Eleemosynary Institutions?
      "2. What is the legal authority for the existence of
      a Board of Trustees at above named schools?
      "3.  Are the present Council Members legally author-
      ized to serve as ex-officio school trustees for all
      six independent school districts under their juris-
      diction?
      "4.  If the answers to the above questions are in the
      affirmative, in what respect does Senate Bill 175,
      enacted by the 55th Le islature, Regular Session,
      (Art. 68ga-17a, V.C.S.7 apply to these independent
      districts and to the Bokrd of Trustees of said
      districts?"
          In answer to your first question, it is our opinion
that.Article 2666 of Vernon's Clvjl Statutes is the authority
for the existence of independent school districts at each of
the foregoing Institutions. This Article reads as follows:
Honorable James A. Turman, Page 2 (~~-285).


             "The State Board is authorized to create
          new school districts at such of the several
          Eleemosynary Institutions of this State,
          including the State Orphan Home, or at any
          and all orphan homes or like institutions
          that may be established by any Fraternal
          organization, or at any Institution for
          dependent or delinquent children maintained
          by any County in this State; provided, that
          the number of children within the scholastic
          age in each instance be sufficient to justify
          such action. The territorial limits 1n each
          case shall be co-extensive with the property
          lines of the Institution."
          According to our information, each of these State
Schools constituted independent school districts, pursuant to
the provisions of Article 2666, long before the enactment of
Section 2 of Article 3174a with which our Opinion WW-251 (1957)
was concerned. Section 2 of Article 3174a reads as follows:
             "Wherever the name 'Eleemosynary Institutions'
          or any reference thereto appears in the Legislative
          Statutes of Texas of 1925, or in any amendment
          thereto or in any Acts of any Legislature passed
          since adoption of said Revised Statutes, such name
          and such reference shall hereafter mean and apply
          to the 'Texas State Hospitals and Special Schools'
          in order to conform to the new name of said insti-
          tutions as provided in Section 1 hereof."
          Whatever effect the enactment of Articie 317&a may
have upon the meaning of "Eleemosynary Institutions" as used in
Article 2666, it is our view that the former evidences no inten-
tion to draw into question the legal existence of independent
school districts established under Article 2666 prior to the
effective date of Article 3174a. We think it clear that prior
to the enactment of Article 3174a, which has the effect of giv-
ing the term "Eleemosynary Institutions" a restrictive meaning,
the term was sufficiently broad in its connotation to include
each of the three schools named by your request.
          Your second and third questions are answered by Article
2667 of Vernon's Civil Statutes, which reads as follows:

             "Upon the exercise of such power, the State
          Superintendent shall appoint a board of three
          trustees for each district so created; and such
          trustees need not be residents of such district,
- .   .
          I     -




              Honorable James A. Turman, Page 3 (w-w-285).


                        and the fact shall be duly certified to local
                        authorities for information and observance;
                        and upon the creation of such districts the
                        trustees shall take an certify the census of
                        the children within the scholastic age, and
                        the funds shall thereafter be apportioned
                        directly to such district; and the law per-
                        taining to independent districts shall govern
                        so far as applicable, though the State Board
                        may make special regulations and orders for the
                        government of such districts as they may deem
                        expedient, provided that the State Board of
                        Control shall be ex-officio school trustees
                        of all such districts created at State supported
                        institutions and all such districts whose terri-
                        tory is limited to lands allotted to Indians."
                        The foregoing Article provides for a board of trustees
              and further provides that the State Board of Control shall be
              ex-officio school trustees of all such districts created at
              State supported institutions. We will not recount the statutory
              process through which the Texas Youth Council has assumed control
              of the three schools listed by your request, but we think it
              clear that the transfer of control of these schools to the Youth
              Council serves to make the members of said Council ex-officio
              trustees of the subject school districts.
                        Your fourth and final question concerns the applica-
              bility of Senate Bill No. 175, Acts 55th Legislature, Regular
              Session, Chapter 413, to independent school districts created
              at State supported institutions. Senate Bill 175 prescribes
              certain budgetary and accounting procedures to be established
              and followed in each independent school district.
                        Among other things, said Bill provides for the filing
              of the school budget with the County Clerk of the county where
              the school district is located. It also provides for a public
              hearing on the proposed budget at which "any taxpayer of the
              district" may appear. In this connection it is noted that the
              boundaries of an independent school district crea~tedat a State
              institution are only co-extensive with the property lines of
              said institution. It is further noted that the accounting and
              budgeting procedures at each of said institutions are under the
              supervision of the State Auditor. Such institutions do not levy
              taxes for school purposes or have purely local funds at their
              disposal to expend for school purposes as do other independent
              school districts.
                        In view of the foregoing, we do not believe that the
              provisions of Senate Bill No. 175 are applicable to independent
Honorable James A. Turman, Page 4 @w-285).


school districts created at State Institutions.
                          SUMMARY

               Article 2666 of Vernon's Civil Statutes
            is the legal authority for the creation of
            independent school districts at the Gaines-
            vi11 State School, the'Gatesville State School
            and the Colored Girls Training School at
            Crockett, Texas.
               Article 2667 of Vernon's Civil Statutes is
            the legal authority for the board of trustees
            at the above named schools.
               The present members of the Texas Youth
            Council are ex-officio trustees of all six
            independent school districts under their
            jurisdiction.
               The provisions of Senate Bill 175, Acts
            55th Legislature, Regular Session, Chapter 413,
            do not apply to independent school districts
            established at State supported institutions.
                                Yours very truly,
                                WILL WILSON
                                Attorney General of Texas


                                    Leonard Passmore
                                    Assistant
LP:jl:pf
APPROVED:
OPINION COMMITTEE
Geo. P. Blackburn, Chairman
Fred Werkenthin
Richard B. Stone
W. V. Geppert
J. Milton Richardson
C. K. Richards
Wayland C. Rivers, Jr.
Mrs. Marietta Payne